The plaintiff’s petition for certification for appeal from the Appellate Court, 30 Conn. App. 803 (AC 11170), is granted, limited to the following issues:
“1. Did the Appellate Court properly conclude that the statute of limitations defense was a threshold issue which the trial court could decide without referring the same to the arbitrators in light of the positive assurance test for arbitrability and General Statutes § 52-410?
“2. Did the Appellate Court properly conclude that the statute of limitations had run prior to the filing of the plaintiff’s application to compel arbitration?”